SUMMARY ORDER
Defendant-Appellant John Caldwell appeals from an order of the United States District Court for the Northern District of New York (Scullin, J.) dated January 19, 2012. In that order, the district court refused to reduce Caldwell’s sentence under 18 U.S.C. § 3582(c)(2) to a term of imprisonment that fell below his amended guideline range. We affirm for the reasons set forth in United States v. Clifton Stith, 11-4933-cr (2d Cir. May 30, 2013).
We have considered the Defendant-Appellant’s remaining arguments and find them to be without merit. For the reasons stated herein, the judgment of the district court is AFFIRMED.